DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the first side of the elastic compress assembly" in claim 14.  It is unclear as to whether this is referring to the first side of the elastic fabric compress as recited in claim 13, or a first side of the elastic compress assembly as a whole which would include the absorbent pad. For the purpose of examination this has been interpreted to be the first side of the elastic fabric compress as recited in claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Publication 2017/0189348) henceforth referred to as Lee.
Regarding claim 1, Lee discloses a therapeutic compress assembly (10) for treating (Paragraph [0003]) an area (Paragraph [0002]) of a user (Paragraph [0003]), the assembly (10) comprising:  an elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) stretchable in a length (Paragraph [0054], bi-elastic) direction and a width (Paragraph [0054], bi-elastic) direction; and an absorbent (Paragraph [0077]) pad (14) coupled (Paragraph [0068]) to a first side (22) of the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12), the absorbent (Paragraph [0077]) pad (14) being configured to be impregnated (Paragraph [0092]) with a medication (Paragraph [0092]) for application (Paragraph [0002]) to the area (Paragraph [0002]) of the user (Paragraph [0003]).
Regarding claim 2, Lee discloses the invention of claim 1, Lee further discloses the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) being recoverable (Paragraph [0054], bi-elastic) in the length (Paragraph [0054], bi-elastic) direction and the width (Paragraph [0054], bi-elastic) direction.
Regarding claim 3, Lee discloses the invention of claim 1, Lee further discloses the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) being a lightweight (Paragraph [0054], polyester), breathable (Paragraph [0049]) material.
Regarding claim 4, Lee discloses the invention of claim 3, Lee further discloses the lightweight (Paragraph [0054], polyester), breathable (Paragraph [0049]) material comprising a tricot (Paragraph [0054], produced from warp and weft fibers) fabric (Paragraph [0054]).
Regarding claim 6, Lee discloses the invention of claim 1, Lee further discloses the compress assembly (10) further comprising an impermeable (Paragraph [0066], occlusive) backing (22, third layer) disposed between the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) and the absorbent (Paragraph [0077]) pad (14). Lee does not expressly disclose the impermeable (Paragraph [0066], occlusive) backing (22, third layer) being configured to prevent the medication (Paragraph [0092]) from seeping through to the elastic (Paragraph [0054]) fabric (Paragraph [0054]). However, due to the positioning of the impermeable (Paragraph [0066], occlusive) backing (22, third layer) between the elastic (Paragraph [0054]) fabric (Paragraph [0054]) and the absorbent (Paragraph [0077]) pad (14), as well as the stated nature of it being impermeable (Paragraph [0066], occlusive), the function of preventing the medication (Paragraph [0092]) from seeping through to the elastic (Paragraph [0054]) fabric (Paragraph [0054]) is inherent to the design and therefore anticipated by the assembly.
Regarding claim 7, Lee discloses a therapeutic compress system (10) for treating (Paragraph [0002]) an area (Paragraph [0002]) of a user (Paragraph [0003]), the system (10) comprising: an elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) stretchable in a length (Paragraph [0054], bi-elastic) direction and a width (Paragraph [0054], bi-elastic) direction; an absorbent (Paragraph [0077]) pad (14) coupled (Paragraph [0068]) to a first side (22) of the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12); and a medication (Paragraph [0092]) for application (Paragraph [0049]) to the area (Paragraph [0002]) of the user (Paragraph [0003]), with the absorbent (Paragraph [0077]) pad (14) being impregnated (Paragraph [0092]) with the medication (Paragraph [0092]).
Regarding claim 8, Lee discloses the invention of claim 7, Lee further discloses the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) being recoverable (Paragraph [0054], bi-elastic) in the length (Paragraph [0054], bi-elastic) direction and the width (Paragraph [0054], bi-elastic) direction.
Regarding claim 9, Lee discloses the invention of claim 7, Lee further discloses the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) being a lightweight (Paragraph [0054], polyester), breathable (Paragraph [0049]) material.
Regarding claim 10, Lee discloses the invention of claim 9, Lee further discloses the lightweight (Paragraph [0054], polyester), breathable (Paragraph [0049]) material comprising a tricot (Paragraph [0054], produced from warp fibers) fabric (Paragraph [0054]).
Regarding claim 12, Lee discloses the invention of claim 7, Lee further discloses the compress system (10) further comprising an impermeable (Paragraph [0066], occlusive) backing (22, third layer) disposed between the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) and the absorbent (Paragraph [0077]) pad (14). Lee does not expressly disclose the impermeable (Paragraph [0066], occlusive) backing (22, third layer) being configured to prevent the medication (Paragraph [0092]) from seeping through to the elastic (Paragraph [0054]) fabric (Paragraph [0054]). However, due to the positioning of the impermeable (Paragraph [0066], occlusive) backing (22, third layer) between the elastic (Paragraph [0054]) fabric (Paragraph [0054]) and the absorbent (Paragraph [0077]) pad (14), as well as the stated nature of it being impermeable (Paragraph [0066], occlusive), the function of preventing the medication (Paragraph [0092]) from seeping through to the elastic (Paragraph [0054]) fabric (Paragraph [0054]) is inherent to the design and therefore anticipated by the system.
Regarding claim 13, Lee discloses a therapeutic compress assembly (10), the therapeutic compress assembly (10) comprising: an elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12) stretchable in a length (Paragraph [0054], bi-elastic) direction and a width (Paragraph [0054], bi-elastic) direction; and an absorbent (Paragraph [0077]) pad (14) coupled (Paragraph [0068]) to a first side (22) of the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12); and impregnating (Paragraph [0092]) the absorbent (Paragraph [0077]) pad (14) with a medication (Paragraph [0092]) for the intention of being applied (Paragraph [0049]) to an area (Paragraph [0002]) of a user (Paragraph [0003]) for treating (Paragraph [0002]) the area (Paragraph [0002]). Lee does not expressly disclose a method for treating an area or applying the therapeutic compress, however, this process is carried out during normal operation of the assembly and therefore is anticipated by the assembly as disclosed by Lee. See MPEP 2112.02.
Regarding claim 14, Lee discloses the invention of claim 13, Lee further discloses an adhesive (Paragraph [0068]) applied to the first side (22) of the elastic (Paragraph [0054]) fabric (Paragraph [0054]) compress (12), but does not expressly disclose the adhesive being applied prior to applying the therapeutic compress assembly. However, the process of applying adhesive prior to applying the therapeutic compress assembly to the patient must be carried out during normal operation of the assembly and therefore is anticipated by the assembly as disclosed by Lee. See MPEP 2112.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication 2017/0189348) in view of Zook (U.S. Patent No. 4,842,931). 
Regarding claim 5, Lee discloses the invention of claim 3. Lee further discloses the lightweight (Paragraph [0054], polyester), breathable (Paragraph [0049]) material comprising elastomers (Paragraph [0057]), but does not expressly state the elastomer being elastane. Zook in the same field of pads affixable to a patient, teaches using an elastic fabric made of elastane (Col. 4 lines 49-68 and Col. 5 lines 1-4, Spandex is a known name for elastane) for the purpose of creating a device that duplicates skin and subcutaneous fat in the manner in which they work together to dissipate pressure and shear forces applied to the human and animal tissue (Col. 4 lines 49-68). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material as disclosed by Lee to have been made of elastane as taught by Zook for the purpose of creating a device that duplicates skin and subcutaneous fat in the manner in which they work together to dissipate pressure and shear forces applied to the human and animal tissue (Col. 4 lines 49-68).
Regarding claim 11 Lee discloses the invention of claim 9. Lee further discloses the lightweight (Paragraph [0054], polyester), breathable (Paragraph [0049]) material comprising elastomers (Paragraph [0057]), but does not expressly state the elastomer being elastane. Zook in the same field of pads affixable to a patient, teaches using an elastic fabric made of elastane (Col. 4 lines 49-68 and Col. 5 lines 1-4, Spandex is a known name for elastane) for the purpose of creating a device that duplicates skin and subcutaneous fat in the manner in which they work together to dissipate pressure and shear forces applied to the human and animal tissue (Col. 4 lines 49-68). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material as disclosed by Lee to have been made of elastane as taught by Zook for the purpose of creating a device that duplicates skin and subcutaneous fat in the manner in which they work together to dissipate pressure and shear forces applied to the human and animal tissue (Col. 4 lines 49-68).

Examiner Notes
The term “tricot” as presented in claims 4 and 10 is being defined as any warp-knit fabric.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salvino (U.S. Publication 2016/0030247) discloses a flexible bandage for applying ointment.
Abrams (U.S. Publication 2006/0122548) discloses a flexible device with an absorbent pad including medication.
Peterson (U.S. Patent No. 5,538,500 discloses a flexible wound dressing with an absorbent pad.
Goldthwait (U.S. Patent No. 2,379,574) discloses a fabric material for use in medical bandage applications with four-way stretch capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached by phone at 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        




/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771